DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
 


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “a slurry damping pump unit for damping discharge pulsations in the slurry medium being pumped”,  and “a pump drive unit for driving the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit”, and “at least one main drive motor”. Fig 2 of applicant’s specification shows operation of the “slurry damping pump unit for damping discharge pulsations” wherein cylinder 3 is in suction just before 6 on the x-axis and then moves to discharge at 6 on the x axis. Meanwhile, cylinders one and two remain unchanged in suction/discharge during this time. 
As shown in annotated Fig 2 herein, at a time A (i.e., in vertical alignment), cylinder one is in a discharge stroke (positive flow, i.e., above x axis), cylinder 2 is in a suction stroke (negative flow, i.e., below x axis), and cylinder 3 is in a suction stroke (negative flow, i.e., below x axis). At time B (i.e., in vertical alignment) immediately after time A, cylinder one remains in a discharge stroke (positive flow, i.e., above x axis), and cylinder 2 remains in a suction stroke (negative flow, i.e., below x axis). However, cylinder 3 has suddenly changed from a suction stroke (negative flow, i.e., below x axis) as time A to a discharge stroke (positive flow, i.e., above x axis) at time B. So the “at least one motor” continues to turn in the same direction to drive cylinder one in a discharge stroke and cylinder two in a suction stroke, but somehow the same time “at least one motor” reverses direction to change cylinder 3 from a suction stroke to a discharge stroke. Thus as stated above, there are insufficient details in the specification as filed to show how this can be accomplished with a single main drive motor (i.e. “at least one drive motor”) as claimed in claim 1. 

    PNG
    media_image1.png
    647
    803
    media_image1.png
    Greyscale




It is noted that this change of motor direction for cylinder 3 while the motor direction for cylinders 1 and 2 remains the same is also depicted immediately before and each of the other x axis crossing points of cylinder three (i.e. between 0 and 2, between 8 and 10, and near 14). For example between 0 and 2, cylinder one remains in a discharge stroke while cylinder 2 remains in suction stroke which would require the single motor (i.e. the “at least one motor”) to remain rotating in a consistent direction. However, between 0 and 2, cylinder three suddenly 
As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include: 	
Claim 1 no longer requires alternate driving to achieve “damping discharge pulsations in the slurry medium being pumped”. How can “damping discharge pulsations in the slurry medium being pumped” be carried out with a single main drive motor without alternate driving of the slurry pumps and the slurry damping pump unit?
How is the structure in Fig 1 used to carry out the driving the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit “for damping discharge pulsations in the slurry medium being pumped” as claimed in claim 1 and as depicted in Fig 2?
How is only one main drive motor used to carry out the driving the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit as claimed claim 1 and as depicted in Fig 2? 
What is the particular structure of 104a and 104b used to carry out the driving the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit as claimed in claim 1 and as depicted in Fig 2?

Thus, claim(s) 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are rejected based on their dependency to the claims rejected in detail above.
Dependent claims are rejected based on their dependency.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Collins Dictionary (https://www.collinsdictionary.com/us/dictionary/english/hydraulic-motor) defines hydraulic motor as:

    PNG
    media_image2.png
    274
    676
    media_image2.png
    Greyscale
 
The pump drive unit appears to be claimed as a main drive motor and two hydraulic drive motors. The claimed pump unit including at least two reciprocating positive displacement slurry pumps appears to a driven by pressurized fluid flowing through lines 107a and 107b and the claimed slurry damping pump unit appears to a driven by pressurized fluid flowing through lines 108a and 108b as shown in Fig 1 of applicant’s specification. As indicated in the definition above, hydraulic motors convert the energy of a fluid (e.g. fluid pressure from a pressure source) at an input into mechanical energy (e.g. rotary motion of a shaft) at an output (for the purpose of rotating a load). Since neither the at least two reciprocating positive displacement slurry pumps nor the slurry damping pump unit appear to driven by the mechanical energy of e.g. a rotary shaft (they both appear to be driven by fluid pressure in lines 107a-107b and 108a-In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).". Claims 4-5, and 7 are rejected for the same reasons as claim 1. 
	In line 5, claim 4 states “said hydraulic damping piston/cylinder being”. It is unclear if this refers to the piston cylinder structure previously claimed, or not.
 	Claim 5 does not define the further piston/cylinder structure as was done in claim 4. Therefore, it is unclear if this “further” piston cylinder structure is required to have a piston  movable accommodated in a cylinder, or not. Additionally, claims 7 and 8 are rejected for the same reason these claims also do not define the piston/cylinder structure as was done in claim 4.
 	Claim 5 states “their piston side thereof”. It is unclear what this is referring to.
 	Claim 6 refers to “the cylinder side thereof”. It is unclear what this refers to and this limitation has improper antecedent basis.
 	Claim 8 states “a further hydraulic line interconnects the cylinders of the hydraulic piston/cylinder structures of the at least two reciprocating positive displacement slurry pumps 
 	Claim 8 states “further hydraulic line”. There is no other hydraulic line in claim 7. Therefore, the intended scope of “further” added to claim 7 is unclear.
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Milkovisch US 20090044951.
  	Regarding claim 1, 3-4, and 7-8, Schwing discloses:
 	1.  A pump system for pumping a slurry medium (see e.g. slurry pump in the title), the pump system comprising: a pump unit including at least two reciprocating positive displacement slurry pumps (see “L” and “R” in e.g. Fig 1), the at least two positive displacement slurry pumps being arranged for alternating intake of slurry medium via a slurry suction inlet (see suction inlet in e.g. annotated Fig 1 herein) and discharge of slurry medium via a slurry discharge outlet (105);  a slurry damping pump unit (see “A” in e.g. Fig 1) for damping discharge 
 	Schwing discloses two hydraulic pumps P1 and P2 which would be understood to each be driven by a motor. Therefore, it would be understood that Schwing would disclose wherein the pump drive unit comprises at least one main drive motor (the two motors of P1 and P2) and at least two hydraulic drive motors (as best understood, pumps P1 and P2), each of said at least two hydraulic drive motors (pumps P1 and P2) being coupled to an output drive axle of said at least one main drive motor (P1 is coupled to the motor of P1 and P2 is coupled to the motor of P2), and wherein one of said at least two hydraulic drive motors (P1) is arranged in driving the pump unit (P1 drives the pump unit [“L” and “R”]) and the other of said at least two hydraulic drive motors (P2) is arranged in driving the slurry damping pump unit (P2 drives the damping unit [“A”]). Thus it is believed that one of ordinary skill in the art would understand that Schwing discloses the limitations of claim 1. However, because Schwing does not explicitly disclose details of the pumps P1 and P2 including motors and shafts for the pumps P1 and P2, the examiner turns to Milkovisch.
 	In e.g. Fig 13, Milkovisch discloses a pump having a motor 1306 and a plurality of pumps 1302a-13-2c. 
 	Replacing the pumps P1 and P2 of Schwing with the pump in Fig 13 of Milkovisch would be a simple substitution of one known pump for another which would obtain the predictable result of pumping fluid. Such a simple substitution has been held obvious as in MPEP 2143 I (B).

 	With this modification of the system of Schwing in view of Milkovisch, Schwing as modified above would disclose wherein the pump drive unit comprises at least one main drive motor (the two motors of P1 and P2, wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor) as well as at least two hydraulic drive motors (as best understood, pumps P1 and P2 wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps), each of said at least two hydraulic drive motors (as best understood, pumps P1 and P2 wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps) being coupled to an output drive axle (1304 of Milkovisch) of said at least one main drive motor (P1 is coupled to the motor of P1 and P2 is coupled to the motor of P2, wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor), and wherein each of said at least two hydraulic drive motors (P1 and P2, wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps) is arranged in driving the pump unit and the damping pump unit respectively (P1 drives the pump unit [“L” and “R”] with 







    PNG
    media_image3.png
    841
    1137
    media_image3.png
    Greyscale

  	Regarding claims 3-4 and 7-8, Schwing as modified above discloses (all references are made to Schwing unless specifically noted otherwise):

comprises a reciprocating positive displacement damping pump (see damping pump in annotated Fig 1 herein) for alternating intake of slurry medium via an inlet (see damping pump inlet in annotated Fig 1 herein) interconnected with said slurry discharge outlet (105). 
 
 	4.  The pump system according to claim 3, wherein said reciprocating positive displacement damping pump comprises a hydraulic damping piston/cylinder structure (see hydraulic damping piston/cylinder in e.g. annotated Fig 1 herein) as well as a slurry damping piston/cylinder structure, each piston cylinder structure having a piston movable accommodated in a cylinder housing (see damping pump in e.g. annotated Fig 1 herein), the pistons of both hydraulic and slurry damping piston/cylinder structure being interconnected (see e.g. Fig 1) and said hydraulic damping piston/cylinder being driven by said at least one hydraulic drive motor of said pump drive unit (as best understood, see e.g. P1 in e.g. Fig 1). 
  	7.  The pump system according to claim 1, wherein each reciprocating positive displacement slurry pump comprises a hydraulic piston/cylinder as well as a slurry piston/cylinder (see hydraulic piston/cylinder and slurry piston/cylinder in e.g. annotated Fig 1 herein), the pistons of both hydraulic and slurry piston/cylinder being interconnected and the hydraulic piston/cylinder being driven by said at least one hydraulic drive motor (as best understood see pumps P1/P2) of said pump drive unit. 
  	8.  The pump system according to claim 7, wherein a hydraulic line (see e.g. the cross over line 29 in Fig 1, or the cross over line connected to line 43 in Fig 4) interconnects the cylinders of the hydraulic piston/cylinders of the at least two reciprocating positive . 

Claim 1, 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Benckert US 20060153700.
  	Regarding claim 1, 3-4, and 7-8, Schwing discloses:
 	1.  A pump system for pumping a slurry medium (see e.g. slurry pump in the title), the pump system comprising: a pump unit including at least two reciprocating positive displacement slurry pumps (see “L” and “R” in e.g. Fig 1), the at least two positive displacement slurry pumps being arranged for alternating intake of slurry medium via a slurry suction inlet (see suction inlet in e.g. annotated Fig 1 herein) and discharge of slurry medium via a slurry discharge outlet (105);  a slurry damping pump unit (see “A” in e.g. Fig 1) for damping discharge pulsations in the slurry medium being pumped, a pump drive unit (see e.g. Fig 1 including the lines 21/22/23, the pumps P1/P2, and the lines and valves connecting P1/P2 to 21/22/23) for driving the at least two reciprocating positive displacement pumps of said pump unit;
 	Schwing discloses two hydraulic pumps P1 and P2 which would be understood by one of ordinary skill in the art to each be driven by a motor. Therefore, it would be understood that Schwing would disclose wherein the pump drive unit comprises at least one main drive motor (the two motors of P1 and P2) as well as at least two hydraulic drive motors (as best understood, pumps P1 and P2), each of said at least two hydraulic drive motors (pumps P1 and P2) being coupled to an output drive axle of said at least one main drive motor (P1 is coupled to the motor of P1 and P2 is coupled to the motor of P2), and wherein one of said at least two 
 	In e.g. Fig 1a, Benckert discloses a pump 6 driven by a drive motor 50 and drive shaft 52 for pumping slurry/concrete. 
 	Replacing the undisclosed drive source of pump P1 of Schwing with a drive motor and drive shaft as taught by Benckert and replacing the undisclosed drive source of pump P2 of Schwing with a drive motor and drive shaft as taught by Benckert would be a simple substitution of one pump drive source for another which would obtain the predictable result of driving a pump to pump fluid. Such a simple substitution has been held obvious as in MPEP 2143 I (B).
 	Before the effective filing date of the clamed invention, one of ordinary skill in the art would have found it obvious to utilize a drive motor and drive shaft to drive pump P1 of Schwing and to utilize a drive motor and drive shaft to drive pump P2 of Schwing as simple substitutions for the undisclosed drive source of pump P1 and the undisclosed drive source of pump P2 to gain the benefit of using a known drive source (a drive motor and associated drive shaft) to drive pump P1 and using a known drive source (a drive motor and associated drive shaft) to drive pump P2.
 	 







    PNG
    media_image3.png
    841
    1137
    media_image3.png
    Greyscale

  	Regarding claims 3-4 and 7-8, Schwing as modified above discloses (all references are made to Schwing unless specifically noted otherwise):
 	3.  The pump system according to claim 1, wherein the damping pump unit 

 
 	4.  The pump system according to claim 3, wherein said reciprocating positive displacement damping pump comprises a hydraulic damping piston/cylinder (see hydraulic damping piston/cylinder in e.g. annotated Fig 1 herein) as well as a slurry damping piston/cylinder (see damping pump in e.g. annotated Fig 1 herein), the pistons of both hydraulic and slurry damping piston/cylinder being interconnected (see e.g. Fig 1) and said hydraulic damping piston/cylinder being driven by said at least one hydraulic drive motor of said pump drive unit (as best understood, see e.g. P1 in e.g. Fig 1). 
  	7.  The pump system according to claim 1, wherein each reciprocating positive displacement slurry pump comprises a hydraulic piston/cylinder structure as well as a slurry piston/cylinder structure (see hydraulic piston/cylinder and slurry piston/cylinder in e.g. annotated Fig 1 herein), the pistons of both hydraulic and slurry piston/cylinder structures being interconnected and the hydraulic piston/cylinder structure being driven by said at least one hydraulic drive motor (as best understood see pumps P1/P2) of said pump drive unit. 
  	8.  The pump system according to claim 7, wherein a further hydraulic line (see e.g. the cross over line 29 in Fig 1, or the cross over line connected to line 43 in Fig 4) interconnects the cylinders of the hydraulic piston/cylinder structures of the at least two reciprocating positive displacement slurry pumps opposite of their piston side thereof (connects at the same side as applicant shows in applicant’s Fig 1). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Benckert US 20060153700 in further view of Johnson US 3741078.
 	Schwing as modified above does not disclose the limitations of claim 9.
 	Like Schwing, Johnson discloses a concrete pump wherein Johnson’s concrete pump comprises a hydraulic release/refill means (see e.g. Fig 2) for releasing hydraulic medium via an outlet valve 94 from the hydraulic line 91 and for adding hydraulic medium via a filling valve 96 to the hydraulic line 91.
 	Before the effective filing date of the clamed invention, one of ordinary skill in the art would have found it obvious to utilize the hydraulic release/refill means of Johnson in the system of Schwing to gain the benefit of “so that the hydraulic fluid would not contaminate the concrete within the cylinders” as in col 6 line 56-63 of Johnson.


Allowable Subject Matter
Claims 5-6 appear to include allowable subject matter. However, these claims are rejected under 112(a). Allowability of claims 5-6 would depend upon any amendments made to overcome the 112(a) rejections.

 Response to Arguments
Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive. 

Applicant argues:
Claim Rejections under 35 U.S.C. § 112
On page 6 of the Office Action, claims 1-9 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.
First, the Examiner alleges there is insufficient detail to show how “driving alternately” is performed to operate as a “pump system.” Without conceding to the basis of the Examiner’s rejection, Applicant has removed the term “driving alternately” from the pending claims. Likewise, dependent claim 2 has been cancelled. Therefore, the Examiner’s written description rejections are moot.

Examiner’s answer:
It appears an amended version of dependent claim 2 has been added to an amended version of claim 1. As stated in the previous rejection of claim 2: Additionally, in claim 2 “at least one main drive motor” is claimed. Fig 2 of applicant’s specification shows the cylinder 3 is in suction just before 6 on the x-axis and then moves to discharge at 6 on the x axis. Meanwhile, cylinders 1 and two remain unchanged in suction/discharge during this time. There are insufficient details in the specification as filed to show how this can be accomplished with a single main drive motor as claimed in claim 2.” Applicant has failed to address each and every rejection by the examiner by omitting any response to this rejection as required in MPEP 714.02(b): “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action”. Since applicant did not point out any errors in this rejection as required by MPEP 714.02(b), it is understood by the examiner that applicant admits to the propriety of this rejection.
Fig 2 clearly shows how the claimed “slurry damping pump unit for damping discharge pulsations in the slurry medium being pumped” achieves damping. As pointed out by the examiner, it is unclear how the damping in Fig 2 can be carried out with a single main drive motor as now claimed in claim 1 (i.e., at least one main drive motor). 
As stated in MPEP 2163 II., “The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention.” As stated in MPEP 2163.05 I. BROADENING CLAIM A. Omission of a Limitation, “Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention.” Applicant has now broadened the scope of the previous claim 2 to encompass damping that does not require alternate driving of the slurry pumps and the “slurry damping pump unit for damping discharge pulsations in the slurry medium being pumped”. However, there is no disclosure in the specification as filed of any apparatus or method “for damping discharge pulsations in the slurry medium being pumped” which usable without alternate driving of the slurry pumps and the slurry damping pump unit. Therefore, applicant’s broadening amendment further bolsters the examiner’s 112(a) written description rejection as applicant has not only failed to provide sufficient detail in the specification as filed to show possession of the claimed invention capable of “damping discharge pulsations in the slurry medium being pumped” as disclosed in Fig 2 with a single main drive motor, but moreover applicant has failed to provide sufficient detail in the specification as filed to show possession of the of the broadened claimed invention capable of “damping discharge pulsations in the slurry medium being pumped” with a single main drive motor with no requirement for alternate driving of the slurry pumps and the slurry damping pump unit.  

Applicant argues:
On page 9 of the Office Action, claims 1-9 are rejected under 35 U.S.C. § 112(b) as being indefinite. Without conceding to the basis of the Examiner’s rejection, claim amendments are submitted herein to address the Examiner’s concerns.

Examiner’s answer:
Applicant did not respond to the 112(b) rejection of previous claim 2: ”Claim 2 states “hydraulic drive motors”. It is unclear if this is supposed to refer to motors or pumps. Claims 4-5, and 7 are rejected for the same reasons as claim 2”. By omitting a response to this rejection, applicant has failed to address each and every rejection by the examiner by omitting any response to this rejection as required in MPEP 714.02(b): “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action”. Since applicant did not point out any errors in this rejection as required by MPEP 714.02(b), it is understood by the examiner that applicant admits to the propriety of this rejection.

 	Collins Dictionary (https://www.collinsdictionary.com/us/dictionary/english/hydraulic-motor) defines hydraulic motor as:

    PNG
    media_image2.png
    274
    676
    media_image2.png
    Greyscale
 
The pump drive unit appears to be claimed as a main drive motor and two hydraulic drive motors. The claimed pump unit including at least two reciprocating positive displacement slurry pumps appears to a driven by pressurized fluid flowing through lines 107a and 107b and the claimed slurry damping pump unit appears to a driven by pressurized fluid flowing through lines 108a and 108b as shown in Fig 1 of applicant’s specification. As indicated in the definition above, hydraulic motors convert the energy of a fluid (e.g. fluid pressure from a pressure source) at an input into mechanical energy (e.g. rotary motion of a shaft) at an output (for the purpose of rotating a load). Since neither the at least two reciprocating positive displacement slurry pumps nor the slurry damping pump unit appear to driven by the mechanical energy of e.g. a rotary shaft (they both appear to be driven by fluid pressure in lines 107a-107b and 108a-108b), it is unclear how the apparatus in claimed in claim 1 and shown in Fig 1 can operate with hydraulic motors as claimed. The claimed invention appears to be inconsistent with the disclosure. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".

Applicant argues:
Regarding claims 4-5, and 7-8 and the rejection of “piston-cylinder,” the amendment clarifies the piston/cylinder is a structure of a cylinder housing in which a piston is movably accommodated. In addition, the piston divides the cylinder into two chambers with the piston subject to hydraulic medium on its piston side. Accordingly, the piston side of the piston is the pressurized size being subjected to the pressurized hydraulic medium. The opposite side of the piston is mentioned as the cylinder side. As one example only, the present application discloses a hydraulic line 156 of the slurry damping pump unit 105 that interconnects the chambers of both cylinders 152 and 352 opposite the piston side 153, 353 that is subjected to the pressurized hydraulic medium
Examiner’s answer:
As shown in Fig 1, there are two pistons 124/224 and 114/214 and two cylinders 111/211 and 121/221 for each slurry pump, and the slurry damping pump unit also has two pistons 154/254 and two cylinders 151/251. Therefore, the term piston side is ambiguous and indefinite. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that is subjected to the pressurized hydraulic medium”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that there appears to be no mention of cylinder side in the specification as filed as alleged by applicant.


Applicant argues:
Schwing does not disclose a pump drive unit for driving at least two reciprocating positive displacement slurry pumps and the slurry damping pump unit; wherein the pump drive unit comprises at least one main drive motor and at least two hydraulic drive motors, each of said at least two hydraulic drive motors being coupled to an output drive axle of said at least one main drive motor. Schwing also does not disclose one of the at least two hydraulic drive motors 1s arranged in driving the pump unit and the other of the at least two hydraulic drive motors is arranged in driving the slurry damping pump unit.
Rather, Schwing merely discloses multiple pumps P1, P2, P3 each being operated in separate hydraulic circuits with separate fluid reservoirs and valves. See FIG. 1 of Schwing, reproduced below.
Examiner’s answer:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:
Furthermore, in the Examiner’s rejection of original claim 2, the Examiner concedes Schwing does not disclose details of the pumps P1 and P2 including motors and shafts for the pumps P1 and P2. To cure this deficiency, the Examiner points to Milkovisch related to fluid flow control for a downhole tool. However, Milkovisch does not cure the deficiencies of Schwing and there is no motivation one of ordinary skill in the art would have modified the Schwing disclosure in view of Milkovisch.

Examiner’s answer:
 	Replacing the pumps P1 and P2 of Schwing with the pump in Fig 13 of Milkovisch would be a simple substitution of one known pump for another which would obtain the predictable result of pumping fluid. Such a simple substitution has been held obvious as in MPEP 2143 I (B).
 	One of ordinary skill in the art would have found it obvious to utilize the pump of Milkovisch in Fig 13 in the system of Schwing a simple substitution for the pump P1 and again for the pump P2 to gain the benefit of allowing the varying of the flow rate/pressure as in 0018 and 0066 of Milkovisch.

Applicant argues:
Milkovisch discloses a dual-motor pump system including a big pump and a small pump1002b, both drawing hydraulic fluid from one single hydraulic fluid reservoir via ingress flowlines and pumping the fluid towards on single output via egress flow lines. Milkovisch does not pertain to a pump system for pumping a slurry medium and does not deal with minimizing motor loads and/or pressure pulsations in a slurry flow. The configuration disclosed in Milkovisch is a one-direction of flow configuration as they implement one-way valves to the control the flow rate. In Milkovisch, the ingress and egress flow lines do not allow a hydraulic return to flow form the driven process (e.g., a slurry cylinder connected with the single output) to one of the big or small hydraulic pumps for reusage of energy.

Examiner’s answer:
It is unclear what applicant is trying to argue. It appears applicant is arguing Milkovisch individually rather than the combination of references. The rejection of previous claim 2 which was a simple substitution of one known pump for another which has been held obvious as in MPEP 2143 I (B). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:

In contrast, the claimed invention includes the hydraulic medium under pressure through hydraulic supply lines from and to the slurry pumps and from and to the damping pump unit, allowing both the slurry pumps and the damping pump unit to perform alternating suction and discharge strokes, minimizing pulsations in the outgoing slurry medium flow. As disclosed in the present application, several hydraulic supply lines 107a-107b and 108a-109b interconnecting the hydraulic motors 143 and 144 respectively with the slurry pumps 110-210 and the damping pump unit 105. This configuration simplifies the construction and guarantees a constant motor load of the pump drive unit as well as a constant slurry flow and a constant energy use. The pumping of hydraulic medium under pressure through hydraulic supply lines from and to the slurry pumps and from and to the damping pump unit guarantees a recirculating (a returning) of hydraulic medium and a return of the energy for driving the damping pump unit to the motors instead of relieving (losing) this energy through the hydraulic system. This minimizes fluctuations in power, thus limiting power peak loads and power outage and standstill.
As such, Milkovisch does not cure the deficiencies of Schwing and does not provide motivation for modifying Schwing in order to arrive at amended independent claim 1. Accordingly, Applicant respectfully requests withdrawal of the Examiner’s rejection of independent claim 1 under 35 U.S.C. §§ 102 and 103. Claims 3-9 each ultimately depend from claim 1 and are therefore believed to be allowable based upon the allowability of claim 1 and for other independent reasons.

Examiner’s answer:
It is unclear what applicant is trying to argue. It appears applicant is providing a summary of applicant’s invention rather than specifically pointing out errors in the rejection of previous claim 2 (wherein an amended version of previous claim 2 has been added to an amended version of previous claim 1 to create the new current version of claim 1) which was a simple substitution of one known pump for another which has been held obvious as in MPEP 2143 I (B). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746